      Case 3:20-cv-00646-JAM Document 108 Filed 08/31/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

CONNECTICUT CITIZENS DEFENSE                       :       CIV. NO.3:20-cv-00646(JAM)
LEAGUE, INC., AMY JONES, TODD                      :
SKILTON, JOHN LOWMAN, JOSEPH                       :
COLL, TANYSHA BROWN, AND                           :
DANIEL GERVAIS,                                    :
      Plaintiffs,                                  :
                                                   :
vs.                                                :
                                                   :
NED LAMONT, JAMES ROVELLA,                         :
PAUL MELANSON, ANDREW COTA,                        :
BRIAN GOULD AND JAMES KENNY,                       :       AUGUST 31, 2021
     Defendants.

                           RESPONSE TO ORDER TO SHOW CAUSE

             Defendants BRIAN GOULD and ANDREW COTA respectfully respond to the Court’s

      Order (Doc. 106), and they respectfully request that the Court dismiss this action as

      contemplated in the Order. If the Court wishes, these defendants would be willing

      to submit additional briefing, along with a motion to dismiss and for judgment on

      the pleadings, if plaintiffs are able to show cause why the case should not be

      dismissed without the need for such briefing and motion practice and the

      expenditure of resources that come with same.

             WHEREFORE, the defendants respectfully request that this case be

      dismissed. See (Doc. 106).
       Case 3:20-cv-00646-JAM Document 108 Filed 08/31/21 Page 2 of 2




                                                     DEFENDANTS, BRIAN GOULD AND
                                                     ANDREW COTA

                                                  BY/ss/ James N. Tallberg
                                                    James N. Tallberg
                                                    Federal Bar No.: ct17849
                                                    Patrick D. Allen
                                                    Federal Bar No.: ct28403
                                                    Karsten & Tallberg, LLC
                                                    500 Enterprise Dr., Suite 4B
                                                    Rocky Hill, CT 06067
                                                    T: (860)233-5600
                                                    F: (860)233-5800
                                                    jtallberg@kt-lawfirm.com




                                           CERTIFICATION

       I hereby certify that on August 31, 2021, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail

to all parties by operation of the Court’s electronic filing system or by mail to anyone unable to accept

electronic filing. Parties may access this filing through the Court’s system.


                                                     /ss/ James N. Tallberg
                                                     James N. Tallberg




                                                     2
